Citation Nr: 0409772	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a left hip disorder.

In November 2003, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the claims 
file.

The Board notes that this appeal is remanded to the RO via the 
Appeals Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

A review of the record shows that the April 2002 letter sent to 
the veteran, informing him of the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), and of the evidence necessary to substantiate his 
claim for service connection for a left hip disorder was unclear 
as to what responsibilities the veteran had with respect to 
substantiating this claim.  Specifically, under 38 C.F.R. § 
3.159(b)(1) (2003), it states the following, in part:

VA will inform the claimant which information and evidence, if 
any, that the claimant is to provide to VA and which information 
and evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  

See also 38 U.S.C.A. § 5103(a) (West 2002).  The April 2002 letter 
did not request the veteran to provide any evidence in his 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).  The Board notes that it is not enough for the 
veteran to be informed of that duty only; rather, a new letter 
needs to be issued that informs the veteran of (1) the evidence 
necessary to substantiate the claim for entitlement to service 
connection for a left hip disorder; (2) which information and 
evidence the veteran is responsible to provide to VA and which 
information and evidence VA would attempt to obtain on his behalf 
in connection with this claim; and (3) that he should provide any 
evidence in his possession that pertains to the claim.  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Additionally, at the November 2003 hearing before the undersigned, 
the veteran stated that there were medical records, which had not 
been obtained, that related to treatment for his left hip 
disorder, which includes treatment at a VA facility in Memphis, 
Tennessee.  Further, the veteran stated he had been treated by Dr. 
Horne approximately 16 to 17 years ago for his left hip.  He and 
his representative stated that they would obtain those records and 
submit them.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran with the notice requirements 
of the VCAA, to include notifying him and his representative of 
any information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim for entitlement to service connection for a left hip 
disorder and informing him of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  Additionally, the veteran should 
be informed to provide any evidence in his possession that 
pertains to the claim.  

2.  The RO should request the treatment records, beginning in 
1998, from the VA Medical Center in Memphis, Tennessee.  

3.  The veteran is informed that he and his representative stated 
at the November 2003 hearing that they would obtain the private 
medical records from Dr. Horne and it is their responsibility to 
submit those records, or any other private medical records.  If 
the veteran needs assistance with obtaining these records, he 
should complete a VA Form 21-4142, Authorization and Consent to 
Release Information to VA, so that VA can request those records on 
his behalf.

4.  The RO should then readjudicate the claim for service 
connection for a left hip disorder.  

5.  The RO and the veteran are advised that the Board is obligated 
by law to ensure that the RO complies with its directives, as well 
as those of the United States Court of Appeals for Veterans Claims 
(Court).  The Court has stated that compliance by the Board or the 
RO is neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance with 
requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



___________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

